    Case 2:21-cv-00316 Document 41 Filed 06/17/21 Page 1 of 9 PageID #: 445




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT CHARLESTON

B.P.J., by her next friend and mother,
HEATHER JACKSON,

       Plaintiff,
                                                     Civil Action No. 2:21-cv-00316
       vs.                                           Hon. Joseph R. Goodwin

WEST VIRGINIA STATE BOARD OF
EDUCATION; HARRISON COUNTY BOARD
OF EDUCATION; WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION; W. CLAYTON BURCH in his
official capacity as State Superintendent; and,
DORA STUTLER in her official capacity as
Harrison County Superintendent,

       Defendants.



    STATE OF WEST VIRGINIA’S MEMORANDUM OF LAW IN SUPPORT OF ITS
      MOTION TO INTERVENE AND FOR PROPOSED RESPONSE DEADLINE

       The State of West Virginia, by its Attorney General, (the “State”) moves to intervene to

defend the constitutionality of the state statute challenged in this case. See Fed. R. Civ. P. 24.1

The State seeks to intervene for that sole and limited purpose and does not waive its right to

sovereign immunity. If the Court grants the State’s motion, the State respectfully requests until

June 25, 2021, two days after Defendants’ deadline, to respond to Plaintiff’s Motion for a

Preliminary Injunction and that Plaintiff be granted until July 2, 2021, to reply. Plaintiff takes no


1
  The State recognizes that Federal Rule of Civil Procedure 24(c) contemplates the attachment of
a pleading to the motion to intervene. While there is no such attachment at present, this is not
prejudicial because no responsive pleadings have been filed. See Spring Construction Co. v.
Harris, 614 F.2d 374, 376-77 (4th Cir. 1980) (holding that when a responsive pleading is not
attached under Rule 24(c), “the proper approach is to disregard non-prejudicial technical defects”).
The State, if permitted to intervene, will file an Answer within the appropriate timeframe.


                                                 1
     Case 2:21-cv-00316 Document 41 Filed 06/17/21 Page 2 of 9 PageID #: 446




position regarding the State’s intervention and the State’s requested response deadline and

subsequent reply time frame. These deadlines will not affect the broader timeline in this matter,

including Plaintiff’s time frame for needing a resolution of the pending preliminary injunction

motion.

       For the reasons that follow, the State’s motion should be granted.

                                         BACKGROUND

       On May 26, 2021, Plaintiff filed a complaint seeking an order declaring that West Virginia

Code § 18-2-25d is invalid under Title IX (Count I) and the Fourteenth Amendment to the United

States Constitution (Count II) and enjoining its enforcement. ECF No. 1. Plaintiff named as

defendants the West Virginia State Board of Education (“State Board”), the Harrison County

Board of Education (“County Board”), the West Virginia Secondary School Activities

Commission (“WVSSAC”), W. Clayton Burch, in his official capacity as State Superintendent,

and Dora Stutler, in her official capacity as Harrison County Superintendent. See id.

       Plaintiff did not name the State of West Virginia or its Attorney General as a party.

       Plaintiff filed a motion seeking a preliminary injunction contemporaneous with the

complaint. ECF Nos. 2, 19.

                                           ARGUMENT

I.     The State of West Virginia has the right to intervene.

       Federal Rule of Civil Procedure 24(a) grants intervention as of right when, upon timely

motion, the intervener “claims an interest relating to the property or transaction that is the subject

of the action, and is so situated that disposing of the action may as a practical matter impair or

impede the movant’s ability to protect its interest, unless existing parties adequately represent that

interest.” Fed. R. Civ. P. 24(a)(2). As the Fourth Circuit has put it, “to intervene as a matter of




                                                  2
    Case 2:21-cv-00316 Document 41 Filed 06/17/21 Page 3 of 9 PageID #: 447




right under Rule 24(a), a movant generally must satisfy four criteria: (1) timeliness, (2) an interest

in the litigation, (3) a risk that the interest will be impaired absent intervention, and (4) inadequate

representation of the interest by the existing parties.” Scott v. Bond, 734 F. App’x 188, 191 (4th

Cir. 2018); see Houston Gen. Ins. Co. v. Moore, 193 F.3d 838, 839 (4th Cir. 1999) (same). The

factors are readily satisfied in this case.

        First, the State’s motion is timely. “In order to properly determine whether a motion to

intervene in a civil action is sufficiently timely, a trial court in this Circuit is obliged to assess three

factors: first, how far the underlying suit has progressed; second, the prejudice any resulting delay

might cause the other parties; and third, why the movant was tardy in filing its motion.” Alt v.

EPA, 758 F.3d 588, 591 (4th Cir. 2014). “[T]imeliness is a cardinal consideration of whether to

permit intervention.” Moore, 193 F.3d at 839 (cleaned up). Here, the State is filing this motion

three weeks after the complaint was filed and defendants have only just appeared in the case over

the last few days. There has been no delay or lack of diligence, and no party is prejudiced by the

timing of this motion. The State’s motion is therefore prompt.

        Second, the State has a “manifest legal interest in defending the constitutionality of [West

Virginia’s] laws.” Ne. Ohio Coal. for Homeless & Serv. Emps. Int’l Union, Loc. 1199 v. Blackwell,

467 F.3d 999, 1007 (6th Cir. 2006). Both federal and state law recognize a State’s manifest

interest, by its Attorney General, to defend the constitutionality of state laws. See Mobile Oil Corp.

v. Att’y Gen. of Va., 940 F.2d 73, 76-77 (4th Cir. 1991) (observing that 28 U.S.C. § 2403(b) permits

“the Attorney General, on behalf of the state,” to “intervene as of right” in a private suit “to defend

the constitutionality of the statute”); syl. pt. 7, State ex rel. McGraw v. Burton, 569 S.E.2d 99, 102

(W. Va. 2002) (“The Attorney General . . . has the right to appear as an intervenor as Attorney




                                                     3
    Case 2:21-cv-00316 Document 41 Filed 06/17/21 Page 4 of 9 PageID #: 448




General on behalf of the State in all proceedings where the interest of the State or a State entity is

at issue, to assert the Attorney General’s view of the law on behalf of the State.”).

       In light of these authorities, the State’s interest in defending “the constitutionality” of its

own laws plainly constitutes a “significantly protectable interest.” Teague v. Bakker, 931 F.2d

259, 261 (4th Cir. 1991). In fact, this Court has previously granted the State, by the Attorney

General, the right to intervene where the constitutionality of a West Virginia state statute was

challenged. See, e.g., McGee v. Cole, 993 F. Supp. 2d 639, 643 (S.D. W. Va. 2014) (stating that

the State of West Virginia’s motion to intervene “to defend the constitutionality” of the state’s

marriage statutes had been granted).

       Third, the State’s ability to protect its legal interest would be impaired in the absence of

intervention. The Supreme Court has emphasized that “the requirement of impairment of a legally

protected interest is a minimal one: the requirement is met if the applicant shows ‘that

representation of his interest may be inadequate.’” Blackwell, 467 F.3d at 1007 (quoting Trbovich

v. United Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972) (citation omitted)) (emphasis

added); accord Virginia v. Westinghouse Elec. Corp., 542 F.2d 214, 216 (4th Cir. 1976). As the

Sixth Circuit reasoned in its decision granting the State of Ohio’s motion to intervene by right to

defend its voter identification statutes in a constitutional challenge, “an adverse ruling could hinder

the State’s ability to litigate the validity of the [state] law.” Blackwell, 467 F.3d. at 1007–08. See

also Linton v. Comm’r of Health & Env’t, 973 F.2d 1311, 1319 (6th Cir. 1992) (acknowledging

that potential stare decisis effects can be a sufficient basis for finding an impairment of interest).

The same goes here.

       Fourth, the State satisfies the final element that assesses the adequacy of representation by

existing parties. As the Fourth Circuit has long held, the “burden of showing an inadequacy of




                                                  4
    Case 2:21-cv-00316 Document 41 Filed 06/17/21 Page 5 of 9 PageID #: 449




representation is minimal.” Virginia v. Westinghouse Elec. Corp., 542 F.2d 214, 216 (4th Cir.

1976) (citing Trbovich, 404 U.S. at 538 n.10) (emphasis added). Indeed, as the Supreme Court

further explained in Trbovich, the adequacy requirement “is satisfied if the applicant shows that

representation of his interest ‘may be’ inadequate.” 404 U.S. at 538 n.10 (emphasis added). “A

would-be intervenor,” therefore, is “not required to show that the current representation will in fact

be inadequate.” Blackwell, 467 F.3d. at 1008. For example, “it may be enough to show that the

existing party who purports to seek the same outcome will not make all of the prospective

intervenor’s arguments.” Mich. State AFL-CIO v. Miller, 103 F.3d 1240, 1247 (6th Cir. 1997);

see also Forest Conservation Council v. United States Forest Serv., 66 F.3d 1489, 1498–99 (9th

Cir. 1995) (same), abrogated on other grounds by Wilderness Soc. v. U.S. Forest Serv., 630 F.3d

1173, 1177 (9th Cir. 2011).

       A recent decision by the Fourth Circuit addressing intervention of state actors under Rule

24 highlights that a state’s attorney general is the default defender of a state laws. In North

Carolina State Conference of NAACP v. Berger, the Fourth Circuit affirmed a district court’s

denial of Rule 24 intervention to the leaders of the North Carolina House and Senate on adequacy

of representation grounds, explaining that the “default” intervenor—the Attorney General of North

Carolina—was already in the case representing the State’s interest in defending the

constitutionality of the state’s voter-ID law. 2021 WL 2307483, at *10 (4th Cir. June 7, 2021) (en

banc). By contrast, the State of West Virginia’s “default” representative, the Attorney General,

has not appeared in this case and should be permitted to do so consistent with his state

constitutional duties.

       Accordingly, the State has more than met its “minimal burden” of showing that the existing

defendants’ representation of the State’s interests “may be” inadequate. Here, of the five named




                                                  5
    Case 2:21-cv-00316 Document 41 Filed 06/17/21 Page 6 of 9 PageID #: 450




defendants, only two constitute a state official (Superintendent Burch) or agency (the State Board).

The remaining defendants are a county superintendent (Superintendent Stutler), a county board of

education (the County Board), and the WVSSAC, quasi-public entity that “is not a state agency”

under controlling state law. Mayo v. W. Va. Secondary Sch. Activities Comm’n, 672 S.E.2d 224,

233 (W. Va. 2008).

        While the Attorney General’s right to speak on behalf of the State’s legal interests is both

unique and plenary, State ex rel. McGraw v. Burton, 569 S.E.2d 99 (W. Va. 2002), the existing

parties’ interests in defending West Virginia Code § 18-2-25d may be narrower and more focused

on their own particular realms of responsibility and authority to enforce the challenged statute.2

See Burton 569 S.E.2d at 109 (recognizing that “[u]nlike the federal government” where all

executive power is vested in the President, the state constitution “apportions executive power

among several elected officers” who may have “differing policy views and perspectives”).

Certainly, the remaining defendants lack the authority under state law possessed by the Attorney

General as chief legal officer to speak with a single voice on behalf of the State’s legal interests.

See id., syl. Pts. 4 & 7; see also id. at 115.

        In light of these realities, the existing officials’ defense “may be less vigorous than” the

State’s. Maxum Indem. Co. v. Biddle L. Firm, PA, 329 F.R.D. 550, 556 (D.S.C. 2019) (citing

Teague, 931 F.2d at 262). As the District of South Carolina observed when assessing whether a

movant’s interests were adequately represented by existing parties, “the role of this court and the

judicial process is to reach a just and equitable resolution based on the facts, a task which can only




2
  Moreover, as there may be specific state officials or entities that enforce or otherwise execute the
statute in question, including but not limited to those parties already named as defendants, the State
does not represent or concede that its presence alone is sufficient to accord the relief requested
should Plaintiff prevail.


                                                  6
      Case 2:21-cv-00316 Document 41 Filed 06/17/21 Page 7 of 9 PageID #: 451




be aided and served by the assistance of the strongest possible arguments by counsel.” Id. (internal

quotation marks omitted). That is precisely what the State intends to provide. On the other hand,

the State’s intervention “will create little or no interference with or complication of the litigation.”

Id. (internal quotation marks omitted).

        Accordingly, the State of West Virginia should be granted intervention by right for the sole

and limited purpose of defending the constitutionality of state law.

II.     Alternatively, the Court should grant the State of West Virginia permissive
        intervention.

        Rule 24(b) provides that, upon timely motion, the court “may permit anyone to intervene

who . . . has a claim or defense that shares with the main action a common question of law or fact.”

Fed. R. Civ. P. 24(b)(1)(B). The rule further provides that “[i]n exercising its discretion the court

shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights

of the original parties.” Fed. R. Civ. P. 24(b)(3). Under these standards, the State of West Virginia

should be permitted to intervene.

        First, this motion is timely, for reasons described above.

        Second, the State of West Virginia’s defenses share common questions of law and fact with

Plaintiff’s claims against West Virginia Code § 18-2-25d. Plaintiff alleged that the statute is

unconstitutional; the State of West Virginia will present argument regarding why the statute is

constitutional. What’s more, and as further described above, the State (by the Attorney General)

is in a better position to make those arguments than existing defendants in light of the Attorney

General’s unique position in the state constitutional structure “to assert [his] view of the law on

behalf of the State.” Syl. Pt. 7, State ex rel. McGraw v. Burton, 569 S.E.2d 99, 102 (W. Va. 2002).

        Third and finally, granting the State of West Virginia the opportunity to intervene at this

early juncture will not unduly delay, nor will it prejudice any other party’s rights, given the fact



                                                   7
    Case 2:21-cv-00316 Document 41 Filed 06/17/21 Page 8 of 9 PageID #: 452




that intervention is sought solely to defend the constitutionality of state law. Unlike the proposed

intervenor in North Carolina State Conference of NAACP, 2021 WL 2307483, at *19, the State of

West Virginia’s intervention will not elongate the litigation. The State’s request for a deadline to

file a response to Plaintiff’s motion seeking a preliminary injunction and a time frame for Plaintiff

to reply will only extend the briefing schedule by two days. As noted above, this two day addition

to the briefing schedule will not affect the broader timeframe of the matter. Further, the State’s

intervention would facilitate the prompt equitable resolution of this case while ensuring that the

full voice of the State’s legal interests is clearly heard.

                                           CONCLUSION

         For the reasons set forth above, the State of West Virginia, by its Attorney General, should

be permitted to intervene to defend the constitutionality state law as challenged by Plaintiff in this

case.3

                                                Respectfully submitted,

                                                THE STATE OF WEST VIRGINIA,

                                                PATRICK MORRISEY
                                                ATTORNEY GENERAL OF WEST VIRGINIA

                                                /s/ Curtis R. A. Capehart
                                                Douglas P. Buffington, II (WV Bar # 8157)
                                                  Chief Deputy Attorney General
                                                Curtis R. A. Capehart (WV Bar # 9876)
                                                  Deputy Attorney General
                                                Jessica A. Lee (WV Bar # 13751)
                                                  Assistant Solicitor General
                                                State Capitol Complex
                                                Building 1, Room E-26
                                                Charleston, WV 25305-0220
                                                Email: Curtis.R.A.Capehart@wvago.gov


3
  Alternatively, if the State is refused intervenor status, the State moves for leave to participate as
amicus curiae throughout the pendency of the proceeding in the District Court for the same reasons
that intervention status is sought.


                                                    8
Case 2:21-cv-00316 Document 41 Filed 06/17/21 Page 9 of 9 PageID #: 453




                                Telephone: (304) 558-2021
                                Facsimile: (304) 558-0140




                                   9
